Finch, J. (dissenting).
A clear-cut issue of fact is herein involved and, in our opinion, has been correctly disposed of. There is no question that if what the plaintiff claims is true she should succeed, but upon this record the referee has found that her claims are not true and his finding is not against the weight of the evidence. Each of thesfe two adults wants a legal separation from the other. The not unfamiliar picture is presented of both seeking to create and magnify incidents in the marriage life to serve their present purpose. Which one is to blame is the question of fact presented. Fortunately there are no children of the marriage. The main issues were testified to by the plaintiff and the defendant. The latter vehemently denied all assertions of plaintiff as to any and all charges of misconduct. The plaintiff was padding her bills in collusion with storekeepers, and the defendant was practically forced to suspend her credit so as to prevent himself from being robbed. The plaintiff also deliberately abandoned the home after sending a moving van to sack the same. While the plaintiff was treated by a doctor, who was her relative, for bruises, there was no testimony corroborating the plaintiff as to how the bruises occurred. The defendant denied he had caused them. Moreover, in two specific instances the plaintiff showed herself guilty of false testimony. The issue thus turns upon where the credibility lies, and the opportunity to hear and observe as the testimony falls from the lips of the witnesses counts for much.
In view of the foregoing and the sharp conflict in the evidence, the referee was justified in giving credence to the testimony on behalf of the defendant, as opposed to that on behalf of the plaintiff.
*50The judgment appealed from should be modified in one particular, namely, by striking out the item of costs against the plaintiff, and as so modified affirmed.
O’Malley, J., concurs.
Judgment reversed, with costs, and defendant’s counterclaim dismissed, and judgment granted in favor of plaintiff for a separation, with costs. In relation to alimony the case will be referred to an official referee. Settle order on notice.